Citation Nr: 1502800	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-05 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the appellant's claim as to whether the appellant is eligible for Department of Veterans Affairs (VA) compensation benefits on the character of his discharge from active service, and if so, whether benefits may be awarded to the appellant.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The appellant service on active duty from November 1968 to February 1972, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating action of November 2008 followed by an administrative letter of March 2009 of the Department of Veterans Affairs (VA), Regional Office (RO), located in San Diego, California.  

The Board notes that the RO has phrased the issue on appeal as one not involving the receipt of new and material evidence; however, the Board has a legal duty to consider the requirement of whether new and material evidence has been submitted regardless of the RO's action.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As such, this issue has been restated on the front of this action.

Unfortunately, the issue on appeal must be remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for further procedural action.  VA will notify the appellant if further action is required.  


REMAND

In 2006, the United States Court of Appeals for Veterans Claims (Court) issued the decision of Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding new and material evidence claims.  The Court required that VA, by way of a specific notice letter, (1) notify the claimant of the evidence and information necessary to reopen the claim, (i.e., describe what new and material evidence is); (2) notify the claimant of the evidence and information necessary to substantiate each element of the underlying service connection claim; and (3) notify the claimant of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits. Id.

A review of the file reveals that the appellant sought to reopen his claim for benefits via VA Form 21-4138, Statement in Support of Claim, dated June 2008.  Following the receipt of that document, the RO in San Diego issued a rating action in November 2008.  The Board would note that the RO did not send to the appellant a duty to assist and notify letter or a letter that addressed the requirements required by Kent.  The Board finds that before proceeding with the appellant's claim, such a letter must be sent to the appellant.  To do otherwise would be prejudicial to appellant.  Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the appellant a corrective VCAA notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) that (1) notifies the appellant of the reason for the previous denial (see Board Decision of June 2006); (2) notifies the appellant of the evidence and information necessary to reopen the claim; and (3) notifies the appellant of what specific evidence would be required to substantiate the elements needed to find that the appellant had credible, honorable military service and may be considered a "veteran" for VA compensation purposes.  This notice is outlined by the Court in Kent supra.

2.  The AOJ should contact the Personnel Management Support Branch (MMSB) of the United States Marine Corps and request clarification from Headquarters Marine Corps concerning the appellant's discharge from service.  That is, the AOJ should request a copy of the appellant's last issued DD 214 (Armed Forces of the United States Report of Transfer or Discharge) and the AOJ should further determine whether the appellant's character of service has been upgraded or whether it remains characterized as "Under Conditions Other Than Honorable."  If the appellant's character of discharge remains characterized as "Under Conditions Other Than Honorable", the AOJ should request from Headquarters Marine Corps a "new" DD 214 which shows that characterization of service along with a date in which the new DD 214 was issued.  All information obtained from the Marine Corps should be included in the claims folder for review, and if a new DD 214 is issued, a copy of that document should be forwarded to the appellant for his records.  

3.  The AOJ should then readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

